Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about May 17, 2007, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny *424in the fourth degree, criminal possession of stolen property in the fifth degree and menacing in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The testimony of the victim and eyewitness clearly established that appellant was a participant in the crimes and not a bystander. Concur—Mazzarelli, J.P., Friedman, Sweeny and Moskowitz, JJ.